Citation Nr: 1426535	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  07-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension, to include as due to Agent Orange exposure. 

3.  Entitlement to an initial compensable rating for hepatitis C.

4.  Entitlement to an effective date earlier than October 8, 2011, for the grant of a 50 percent rating for posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased rating for PTSD, currently rated as 50 percent disabling from October 8, 2011.

6.  Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jonathan Greene, Attorney


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1971 which included service in the Republic of Vietnam from April 1968 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from January 2006 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In April 2010 and November 2012, the Board remanded some of the above issues for additional development.  In July 2012, the Board obtained a Veterans Health Administration (VHA) opinion and later that same month the Veteran was provided with notice of the VHA and an opportunity to reply.  In June 2013, the Board thereafter issued a decision that, among other things, denied service connection for a heart disorder and hypertension and remanded a claim for an initial compensable rating for hepatitis C.

As to the claim for an initial compensable rating for hepatitis C, in June 2013 the Board remanded this claim for the issuance of a statement of the case.  To date, this issue has not been re-certified to the Board.  Therefore, no further discussion is needed in the below Remand.

As to the claim for a TDIU, in November 2013 statement to the RO the Veteran's representative claimed that the appellant's claim for an increased rating for PTSD also includes a claim for a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board agrees.  Id.  Therefore, the Board finds that this issue is also in appellate status.

As to the claims of service connection for a heart disorder and hypertension, the Veteran appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court), which in a February 2014 order, granted the parties' joint motion for remand, vacating the Board's decision to the extent that it denied service connection for a heart disorder and hypertension and remanding the case for compliance with the terms of the joint motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims of service connection for a heart disorder and hypertension, in the February 2014 joint motion for remand the parties determined that a remand was required because the December 2012 VA examination was not adequately because the examiner opined that "there is no medical evidence which shows any association between hypertension and exposure to agent orange" when the National Academy of Sciences (NAS) had opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to agent orange and hypertension.  Given the above, the Board finds that the Board must remand this matter to obtain another VA opinion in order to comply with the Court's February 2014 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.). 

As to the claims for an earlier effective date for the 50 percent rating for PTSD and an increased rating for PTSD, in November 2013 the Veteran's representative filed a notice of disagreement to the November 2012 rating decision that granted a 50 percent rating for PTSD effective October 8, 2011.  No further action was taken by the RO.  Therefore, the Board finds that these issues need to be Remanded for a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for a TDIU, as reported above, this issue has been raised by the record.  See Rice.  However, the Board finds that the TDIU issue is not as yet fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination to obtain an opinion as to whether his service connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file the Veteran's contemporaneous treatment records from the Atlanta VA Medical Center.  

2.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2002) which notice also tells him that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD and other service-connected disabilities, to include the impact of the conditions on his ability to work.  The notice letter should also request a detailed statement regarding the Veteran's post-service work history as well as all of his education and training.  

3.  As to the claims for an earlier effective date for the 50 percent rating for PTSD and an increased rating for PTSD as well as the earlier Remanded claim for an initial compensable rating for hepatitis C, the AOJ should issue a SOC.  

4.  Obtain an opinion from an appropriate examiner as to the onset and/or etiology of the Veteran's hypertension and heart disease.  The claims file should be provided to the examiner in connection with the opinion.  After a review of the claims file and an examination of the Veteran if needed, the examiner should provide answers to the following questions:

(a)  As to hypertension, is it at least as likely as not related to or had its onset in service including the Veteran's presumptive exposure to herbicides due to his verified service in Vietnam?  

(b)  As to hypertension, is it at least as likely as not that it manifested itself to a compensable degree in the first post-service year?

(c) What are the diagnoses of all of the Veteran's current heart disorders?

(d) As to each diagnosed heart disorders, is it at least as likely as not related to or had its onset in service including the Veteran's presumptive exposure to herbicides his Vietnam service?  

(e)  As to each diagnosed heart disorders, is it at least as likely as not that it was caused or aggravated (i.e., permanently worsened) by any of the Veteran's service-connected disabilities and/or his hypertension?  

In providing the opinions, the examiner should acknowledge and comment on the Veteran's report of symptoms; on the NAS finding of a limited or suggestive evidence of an association between exposure to agent orange and hypertension; and the April 2011 addendum which stated that an echo shows mild concentric left ventricular hypertrophy which is related to the appellant's hypertension.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the above development to the extent possible as well as any other needed development such as providing the Veteran with VA examinations in connection with his claims for higher evaluations for hepatitis C and PTSD as well as his claim for a TDIU, readjudicate the  claims of service connection for a heart disorder and hypertension .  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case that includes notice of all relevant the laws and regulations as well as citation to all evidence.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

